DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           HAROLD MILLER,
                              Appellant,

                                      v.

                          LINNETTE MILLER,
                              Appellee.

                              No. 4D18-2718

                              [April 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE-15-005727.

  Harold Miller, Edgewater, pro se.

  Craig J. Trocino of Michael A. Gottlieb, PA, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

TAYLOR, MAY and LEVINE, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.